internal_revenue_service department of the treasury uniform issue list no washington dc person to contac’ telephone number - refer reply to t ep ra g date apr atten legend state a employer m plan n statute x ordinance y dear oe t t t t this is in response to a request for a private_letter_ruling submitted on behalf of employer m on date and supplemented by additional correspondence submitted on-date concerning the federal_income_tax treatment of certain contributions to plan n under sec_414 of the internal_revenue_code code the following facts and representations have been submitted employer m is a municipality of state a employer m is responsible for the performance of fire suppression and fire education as well as the performance of emergency medical and rescue services state a has expressly provided for the creation of retirement plans by either the city council or board_of trustees by a municipality as defined in article of statute x employer m makes contributions to plan n subject_to the requirements of article of statute x employee contributions are mandatory employees must contribute to plan n through payroll deduction it is represented that plan n is a qualified_plan under sec_401 of the code article of statute x authorizes a municipality participating in plan n to pick up the employees’ required contributions if contributions are picked up they shall be treated as os employer contributions in determining tax treatment under the code the municipality may pick up these contributions by a reduction in salary or by an offset against future salary increases or by a combination of a reduction in salary and offset against a future salary increase if contributions are picked up they shall be considered for all purposes of statute x as employees’ contributions made prior to the time that the contributions were picked up pursuant to statute x employer m adopted ordinance y on date authorizing the pick up of its employees’ required contributions the ordinance provides qd that employee contributions to plan n are treated as being paid_by employer m and that employees do not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan n based on the foregoing the following rulings are requested that no part of the mandatory employee contributions picked up by employer m as the employer of employees who participate in plan n constitute gross_income to the employees for federal_income_tax purposes that the contributions picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that the contributions picked up by employer m will not constitute wages from which taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code the plan is established by a state government or political_subdivision thereof and the contributions are picked up by the governmental employer the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employees the revenue_ruling held further that under provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at the source of wages therefore no withholding is required from the employees’ salaries with tespect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established of sv that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employees must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date thus the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code ordinance y executed by employer m satisfies the criteria set forth in revenue rulings and because it specifies that the contributions although designated as employee contributions are to be made by employer m for its employees and that the employees may not elect to receive such contribution amounts directly accordingly we conclude that in regard to ruling_request number one the employee contributions picked up by employer m and contributed to plan n on behalf of its employees will not be includible in the employees’ gross_income for federal_income_tax purposes in the taxable_year in which such amounts are contributed in regard to ruting request number two the employee contributions picked up by employer m and contributed to plan n shall be treated as employer contributions within the meaning of sec_414 of the code in regard to ruling_request number three because we have determined that the picked-up employee contributions are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan n these rulings apply only if the effective date for the commencement of any proposed pick-up as specified in ordinance y cannot be any earlier than the later of the date ordinance y is executed or the date it is put into effect the above rulings are based on the assumption that plan n will be qualified under sec_401 of the code at the time of the proposed contributions and distributions ol sec_3 ‘ no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contribution_act no opinion is expressed as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it and applies only with respect to plan n and plan o sec_6110 of the code provides that this private_letter_ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office hz yours richard wickersham manager employee_plans technical guidance tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative
